Citation Nr: 1506750	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran had 25 years of service with the Iowa Air National Guard from August 1981 to February 2006, to include verified periods of active duty from August 1981 to December 1981, September 1997 to November 1997, March 2000 to April 2000, and June 2005 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2014, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In a November 2007 rating decision, the RO denied entitlement to service connection for a back injury, to include cervical spine, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final November 2007 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disability.

CONCLUSIONS OF LAW

1. The November 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim to reopen the issue of entitlement to service connection for a cervical spine disability, which constitutes a complete grant of the issue decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for a back injury, to include cervical spine, following the November 2007 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103; currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Although the RO found in the August 2010 rating decision that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board, and consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  As the November 2007 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the November 2007 decision, the RO denied the Veteran's claim because there was no evidence linking any spine disability to an injury or event during a period of active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the November 2007 rating decision that addresses this basis or supports a new theory of entitlement.

Evidence submitted and obtained since the November 2007 rating decision includes private treatment records, a VA examination report, and lay statements.  In particular, a February 2010 buddy statement indicates that the Veteran injured his neck while deployed to Turkey from March 2000 to April 2000.  Additionally, the Veteran testified that even if his cervical spine disability pre-existed service, the condition was aggravated by his multiple periods of active duty service.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Namely, it addresses whether the Veteran incurred a cervical spine injury during active duty and whether a pre-existing cervical spine disability was aggravated by service.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a cervical spine disability is reopened.  Justus, 3 Vet. App. at 512-13.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a cervical spine disability is reopened, and to that extent, the appeal is granted.


REMAND

In May 2010, the Veteran underwent VA examination in connection with his claim.  Upon review, the Board finds the May 2010 VA examination and opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board notes that the VA examiner did not perform any diagnostic or clinical tests in connection with the examination.  Second, the VA examiner found that the Veteran's C6-C7 condition appeared to be an exacerbation of a cervical spine condition that had fully resolved after treatment.  However, the VA examiner did not provide an opinion as to the etiology of the Veteran's current residuals of a cervical spine disability.  Further, the VA examiner did not address the Veteran's statements concerning his in-service duties and their effects on his cervical spine condition.  Therefore, the Board finds remand is warranted in order to obtain an additional VA examination and opinion to determine the etiology of any current cervical spine disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2014). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an additional VA examination to determine the nature and etiology of any current cervical spine disability.  The claims file and a copy of this Remand must be made available to the examiner for review in conjunction with the examination.  All medically indicated tests should be performed, and all pertinent symptomatology and findings must be reported in detail.

After a review of the evidence, to include the service treatment records, VA examination report, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability had its onset in service, was caused or aggravated by service, or is otherwise related to any in-service event, disease, or injury.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Then, re-adjudicate the claim of entitlement to service connection for a cervical spine disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


